Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 1 of 9




          EXHIBIT Z
      Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 2 of 9
                                                            CLICK OR TAP HERE TO ENTER TEXT.



              POINT INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 9, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171009-8554)
concerning an incident that occurred near 22894 Highway 26, West Point, Calaveras County (the
“incident location” as defined by the CPUC’s December 7, 2017, letter). When PG&E arrived at
the incident location, PG&E observed that a branch from a green, healthy California White
Oak/Valley Oak tree had failed and one primary conductor on the West Point 1102 (12kV)
Circuit also had failed. Per one troubleman who responded on the morning of October 9 and a
photo taken by him of the incident location, the branch was lying on top of a section of unbroken
conductor on the ground. Per another troubleman who also responded on the morning of
October 9 and photos taken by him of the incident location, a bump sleeve was on the ground
with the conductor pulled out. The tree was rooted approximately 50 feet from the distribution
conductors.

According to CAL FIRE’s website, the location of the Point fire is Highway 26 and Higdon
Road, West Point. The location on the CAL FIRE website for the Point fire is approximately 1.5
miles from the incident location.

According to CAL FIRE’s website, the Point fire started at 1:10 AM on October 9, 2017.

Incident Overview:




The incident location is served by the West Point 1102 Circuit. Fuse L2005 is the source-side
protective device for the incident location.

October 9, 2017, per PG&E records, the three smart meters (service points 9288350905,
9288351905, and 9288365505) downstream of Fuse L2005, including the one smart meter
downstream of the incident location, recorded a series of power off/on events and/or Zero Volt
readings between 1:00 AM and 6:18 AM.

Per a troubleman and PG&E records, a troubleman manually opened Switch 98191 at 6:18 AM
on October 9, 2017, at the request of CAL FIRE. Switch 98191 is one span upstream of Fuse



CONFIDENTIAL
                                          Page 1 of 8
         Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 3 of 9



L2005. Per PG&E records, opening Switch 98191 de-energized 2,345 customers and the
incident location.

According to PG&E records, another troubleman was the first PG&E employee at the incident
location after the Point fire started. According to the troubleman, he patrolled tap lines load-side
of Switch 98191 to check for outage causes in order to restore power on the morning of October
9, 2017. At 7:10 AM, the troubleman stated that he found one of two fuses open at Fuse L2005;
the troubleman stated that he subsequently opened the other fuse at 7:16 AM. After the
troubleman manually opened Fuse L2005, he recalled that he began to patrol the tap line load-
side of Fuse L2005. The troubleman stated that he found one conductor down and a broken
cross-arm five poles east of Fuse L2005. According to the troubleman, when he arrived, CAL
FIRE was already on the scene. The troubleman recalled that fire had already moved through
the area when he arrived. The troubleman also observed that several branches from a nearby oak
tree had broken off, and he stated that the leaves on fallen branches were still green and had not
burned. Per the troubleman and a photo taken by him of the incident location, he observed a
bump sleeve on the ground with the conductor pulled out. Per PG&E records, the troubleman
reported the broken cross-arm at 9:13 AM. Per the troubleman, he cut the downed conductor at
both ends and left it onsite.

Per the troubleman who opened Switch 98191 and PG&E records, another troubleman arrived at
the incident location shortly after the first troubleman and manually closed Switch 98191 at 8:21
AM, re-energizing 2,337 customers. Per the same troubleman and a photo taken by him of the
incident location, one oak branch was laying on top of a section of unbroken conductor on the
ground. The nearby oak tree, which PG&E believes to be a California White Oak/Valley Oak,
was rooted approximately 50 feet from the distribution conductors. The conductor was 2CU
(copper), installed in 1948. The incident location remained de-energized because Fuse L2005
was still open.

Per PG&E records, a PG&E crew completed repair work later on October 9, 2017. During
restoration work, the crew discarded a broken cross arm and damaged conductor. Per PG&E
records, a contract vegetation management crew also performed emergency tree trimming work
related to the Point fire around the incident location on October 9, 2017. Per PG&E records,
PG&E manually closed Fuse L2005 at 3:26 PM, re-energizing the incident location.

Evidence Collection:

PG&E is aware of CAL FIRE collecting a bump sleeve at the incident location. PG&E does not
know whether CAL FIRE collected additional evidence at the incident location.

On February 23, 2018, PG&E collected a California White Oak/Valley Oak tree branch and 11
smaller branches. As previously reported to the CPUC, PG&E discarded the broken cross-arm
and damaged section of conductor, which may also have included a bump sleeve, during
restoration work on October 9, 2017. 1


    1
        02.16.18 Ltr to E. Malashenko; 03.13.18 Ltr. to. E. Malashenko.

CONFIDENTIAL
                                            Page 2 of 8
      Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 4 of 9



Timeline:

                                            Point
Event                                                                CPUC Bates Number
                                                                     Reference
October 9, 2017: 1:00-6:18 AM: Per PG&E records, the three
smart meters downstream of Fuse L2005 recorded a series power
off/on messages.
October 9, 2017, 1:10 AM: According to CAL FIRE’s website,
the Point fire started.
October 9, 2017, 6:18 AM: Per PG&E records, one troubleman           PGE-CPUC_00015008, at
manually opened Switch 98191.                                        008
October 9, 2017, 7:10 AM: Per a second troubleman, one of two
fuses at Fuse L2005 found open.

October 9, 2017, 7:16 AM: Per the second troubleman and PG&E         PGE-CPUC_00015008, at
records, the troubleman reported manually opening the remaining      008
fuse at Fuse L2005.

October 9, 2017, 8:21 AM: Per PG&E records, the first                PGE-CPUC_00015008, at
troubleman manually closed Switch 98191.                             009
October 9, 2017, 9:13 AM: Both troublemen reported that several      PGE-CPUC_00015008, at
tree branches and a cross-arm had broken at the incident location.   009
October 9, 2017: Per PG&E records, a PG&E crew completed             PGE-CPUC_00015780
repair work at the incident location. Per PG&E records, a contract
vegetation management crew performed emergency tree trimming
work related to the Point fire around the incident location.
October 9, 2017, 3:26 PM: Per PG&E records, Fuse L2005 was           PGE-CPUC_00015008, at
manually closed, restoring power to the incident location.           009




CONFIDENTIAL
                                         Page 3 of 8
      Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 5 of 9



Source List:

 Source                     Brief Description
 PGE-CPUC_00017161          Log of Evidence PG&E Collected (amended response)
 PGE-CPUC_00012216          Log of Evidence Collected by CAL FIRE (amended response)
 PGE-CPUC_00015008          ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00015124          West Point 1102 Circuit Map
 PGE-CPUC_00015780          Electric Overhead Tag Notification # 113703340
 PGE-CPUC_DR-               Response to CPUC Question 35
 112117_Common_Q35
 PGE-CPUC_DR-               Response to CPUC Question 36
 112117_Common_Q36
 PGE-CPUC_DR-               Response to CPUC Question 46
 112117_Common_Q46
 Point Initial Electrical   10/9/2017 Initial Electrical Safety Incident Report (171009-8554)
 Safety Incident Report
 Point Electrical Safety    11/6/2017 20-Day Electrical Safety Incident Report
 Incident Report
 CAL FIRE Website           1/6/2018 “Point Fire Incident Description”,
                            http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                            d=1875 (last updated Jan. 9, 2018).
 PG&E Letter                2/16/2018 Letter to E. Malashenko regarding collection of
                            evidence.
 PG&E Letter                3/16/2018 Letter to E. Malashenko regarding collection of
                            evidence.
 AMI SmartMeter Data        AMI SmartMeter data
 Invoice                    Trees LLC Invoice S101417A
 PGE-CPUC_00016775;         Photos taken by troublemen.
 PGE-CPUC_00016035;




CONFIDENTIAL
                                           Page 4 of 8
       Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 6 of 9



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 5 of 8
       Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 7 of 9



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                           Page 6 of 8
       Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 8 of 9



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 7 of 8
       Case 3:14-cr-00175-WHA Document 956-26 Filed 12/31/18 Page 9 of 9



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 8 of 8
